Citation Nr: 0021155	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating evaluation for service 
connected residuals of a right ankle fracture with moderate 
limitation of motion and synovitis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from November 1941 to July 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon, wherein an increased evaluation of 20 
percent was granted for the veteran's service connected-
residuals of a right ankle fracture with moderate limitation 
of motion and synovitis.  

In April 1997, the veteran and his daughter testified at a 
personal hearing over which a RO Hearing Officer presided.  
The veteran was scheduled to appear at a hearing before a 
traveling section of the Board in February 2000.  The veteran 
failed to report for the hearing without explanation.  The 
Board will accordingly process this case as if the veteran's 
request for a travel board hearing had been withdrawn.  See 
38 C.F.R. § 20.404(d) (1999).

During the pendency of this appeal, in January 1999, the RO 
denied the veteran's claim of entitlement to service 
connection for muscle affected by the right ankle as 
secondary to the service-connected disability of the 
fractured right ankle.  See 38 C.F.R. § 3.310 (1999).  As the 
veteran has not initiated an appeal regarding the denial of 
this claim, this matter is not now before the Board and will 
be addressed no further herein.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1999). 


FINDINGS OF FACT

1.  The veteran's residuals of a right ankle fracture with 
moderate limitation of motion and synovitis are characterized 
by marked limitation of motion.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the service connected disability, so 
as to render impractical the application of the regular 
schedular standards. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating evaluation greater 
than 20 percent residuals of a right ankle fracture with 
moderate limitation of motion and synovitis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 
4.71a; Diagnostic Codes 5020, 5271 (1999).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected left ankle fracture residuals, which are 
current evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5020 and 
5271.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  As indicated above, however, the focus of the 
Board's inquiry is on the current level of disability.  See 
Francisco, supra.

Service medical records reveal that the veteran sustained a 
chip fracture of the right ankle in May 1942.

The veteran was initially awarded entitlement to service 
connection for a right ankle disability by rating action 
dated in May 1987, wherein a noncompensable evaluation was 
assigned.  There was no indication at that time of complaints 
or medical treatment referable to the right ankle.

During a VA orthopedic examination in December 1993, the 
veteran complained of pain and instability of the right 
ankle.  On examination, dorsiflexion was 5/10, plantar 
flexion 40/45, inversion 15/25 and eversion 10/20.  Pain was 
elicited on movement of the ankle.  There was some early 
degenerative arthritis on X-ray.  The ankle had generalized 
tenderness and swelling.  The diagnosis was synovitis; 
conservative treatment was recommended.  "Synovitis [is 
defined as] 'inflammation of a synovial membrane usually with 
pain and swelling of the joint' WEBSTER'S MEDICAL DICTIONARY 
699."  Harder v. Brown, 5 Vet. App. 183, 184 (1993).  

By rating action dated in June 1994, the RO determined that 
the veteran was entitled to a disability rating evaluation of 
10 percent.  The service-connected disability was 
redenominated residuals of right ankle fracture with moderate 
limitation of motion and synovitis.  Thereafter, by rating 
action dated in November 1995, the RO determined that the 
veteran was entitled to a rating evaluation of 20 percent.

In support of his claim, the veteran submitted private and VA 
outpatient treatment records demonstrating continued 
treatment for the symptoms associated with his service 
connected right ankle disability.  In April 1994, the veteran 
reported being able to walk around the yard quite well.  The 
impression was some disability of the right ankle with some 
retained motion.  May 1995 treatment records showed that the 
right ankle tended to swell more than the left.  There were 
varicosities of both legs and more edema of the right ankle 
than the left.  The right ankle was swollen and had 
borderline strength.  The veteran was said to walk on the 
outside of the right foot.  The impression was severe right 
ankle problems.

A private medical record dated in August 1995 reveals that 
the veteran was treated for generalized osteoarthritis of the 
right ankle.  Reflex was said to be normal and there were no 
focal neurological deficits.   He was given traditional 
acupuncture and released with instructions to exercise.

The veteran underwent a VA compensation examination in 
October 1995.  The veteran reported that since injuring his 
right ankle during service, it has experienced pain and 
stiffness which has become progressively worse in recent 
years.  He reported having pain and swelling chronically on a 
daily basis.  He indicated that weight bearing would 
exacerbate the pain and that he could stand only for very 
short periods of time.  He reported that he experienced 
considerable stiffness in the morning hours.  He stated that 
he could no longer wear shoes that are of the leather dress 
type, but that he must use wide-healed soft-soled shoes.

Physical examination revealed that there was exquisite 
tenderness over the lateral aspect of the right ankle, 
accompanied by chronic synovial thickening.  There was mild 
crepitation on range of motion.  The veteran demonstrated 5 
degrees of dorsiflexion and 30 degrees of plantar flexion of 
the right ankle.  Inversion / eversion strength was 2/5.  X-
rays revealed early degenerative changes and soft tissue 
swelling consistent with synovitis.  The diagnosis included 
history of right ankle fracture in World War II, treated with 
cast, with residual degenerative joint disease of the ankle 
and with chronic synovitis and loss of range of motion and 
ligamentous laxity.

A private medical record dated in April 1997 shows that the 
veteran was being treated by his physician for his right 
ankle disability since October 1993.  He was said to receive 
alternative treatment, including a series of acupuncture with 
some improvement.  However, the pain was said to have 
returned and the veteran was described as having disabling 
pain in the right ankle.  The physician indicated that the 
veteran had trouble toeing, healing, and ambulating, and that 
his condition had been deteriorating.

The veteran testified at a hearing before the RO in April 
1997.  He indicated that he could not walk far due to the 
pain and limitation of motion associated with his right ankle 
disability.  He stated that he experienced swelling and that 
he has difficulty bending, stooping and walking.  He stated 
that he cannot drive significant distances because he has 
difficulty operating the foot pedals in his car.  He 
indicated that he tries to exercise by mowing the lawn with a 
riding mower.  He also reported that he takes antibiotics and 
has been treated with acupuncture.  

The veteran was born in 1914 and is currently 86 years of 
age.

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for his residuals of a right 
ankle fracture with moderate limitation of motion and 
synovitis is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Upon the submission of a well grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim. 38 U.S.C.A. § 5107 (West 1991).  In the instant 
case, there is ample medical and other evidence of record, 
the veteran has been provided a hearing and a recent VA 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail." 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

i.  Schedular rating

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5020 [synovitis] and 5271 [limitation of 
motion of ankle].  Diagnostic Code 5020 is rated under 
limitation of motion of the affected part analogous to the 
criteria of Diagnostic Code 5003, which pertains to 
degenerative arthritis.  Diagnostic Code 5271 provides for 
the evaluation of limitation of motion of the ankle.  
Pursuant to this Code, a 10 percent evaluation is warranted 
when there is moderate limitation of motion.  To attain the 
maximum rating of 20 percent, the limitation of motion must 
be marked.  Normal ranges of motion of an ankle are 0 degrees 
to 20 degrees of dorsiflexion and 0 degrees to 45 degrees of 
plantar flexion. 38 C.F.R. § 4.71, Plate II.  

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  The recent VA 
examination showed dorsiflexion of 5 degrees and plantar 
flexion of 30 degrees.  These findings are indicative of 
marked limitation of motion as set forth in Diagnostic Code 
5271 and warrant the assignment of a 20 percent disability 
rating.   

The currently assigned 20 percent evaluation is the maximum 
schedular evaluation provided under Diagnostic Code 5271.  
The Board has therefore given consideration to evaluating the 
veteran's service-connected disability under a different 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is completely dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

Under Diagnostic Code 5270, which applies to ankylosis of the 
ankle, a 20 percent rating is warranted if plantar flexion is 
fixed at less than 30 degrees.  In plantar flexion between 30 
and 40 degrees or dorsiflexion between 0 and 10 degrees, a 30 
percent evaluation is warranted.  In plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity, a 40 percent evaluation is warranted.  "Ankylosis 
is '[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint,' STEDMAN'S MEDICAL DICTIONARY 87 (25th ed. 1990)."  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).    

The competent medical evidence of record, including reports 
of two VA examinations, does not reveal ankylosis of the 
right ankle, and the veteran does not contend that his right 
ankle is ankylosed.  Diagnostic Code 5270 is therefore 
inapplicable.

Diagnostic Code 5273 provides that malunion of the os calcis 
or astragalus with marked deformity is rated at 20 percent, 
and with moderate deformity, rated at 10 percent.  Diagnostic 
Code 5274 provides that an astragalectomy would warrant an 
evaluation of 20 percent.  A review of the record 
demonstrates there is no evidence of malunion of the os 
calcis or astragalus or an astragalectomy.  

For these reasons, Diagnostic Code 5271 provides the most 
appropriate criteria for rating the veteran's right ankle 
disability.

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995), the Court held that it was improper to assign a 
particular disability rating where the examination merely 
recorded the veteran's range of motion at the time without 
considering his functional loss.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Additionally, 38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider pain, swelling, weakness, 
and excess fatigability when demonstrating the appropriate 
evaluation for the veteran's disability.  However, since the 
veteran is already receiving the maximum disability rating 
available under Diagnostic Code 5271, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 
(1997).

ii. Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those officials 
who possess the delegated authority to assign such a rating 
in the first instance, pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in January 1997, and in 
the Supplemental Statement of the Case dated in July 1997, 
the RO concluded that an extraschedular evaluation was not 
warranted for the veteran's right ankle fracture with 
moderate limitation of motion and synovitis.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the veteran's service 
connected disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (1999).  The veteran is currently age 86 and has 
evidently been retired for a number of years.  The medical 
evidence of record fails to demonstrate that the veteran's 
service connected right ankle disability itself is such that 
he could no longer maintain employment.  While the Board 
acknowledges the veteran's assertions that he has trouble 
standing for long periods of time and that his service 
connected disability causes pain on motion and swelling, 
these impairments are already contemplated by the applicable 
schedular criteria.  The veteran himself indicated that he 
tries to exercise by mowing the lawn with the use of a riding 
mower.  The record also does not demonstrate that he has 
required any recent hospitalization for his service connected 
right ankle disability.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right ankle disability.  
While the Board is not unsympathetic to the veteran's 
contentions, it finds that the medical reports are consistent 
with an ankle disorder manifested by marked limitation of 
motion warranting the assignment of a 20 percent rating.  The 
benefit sought on appeal is accordingly denied.

ORDER

Entitlement to a increased rating for service connected 
residuals of a right ankle fracture with moderate limitation 
of motion and synovitis is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

